PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/540,785
Filing Date: 29 Jun 2017
Appellant(s): Shmidt et al.



__________________
Nicholas T. Peters
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 9, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 10, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Appellant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 & 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyng et al., (“Lyng”, WO 00/76639 A1), in view of Szucz et al., (“Szucz”, US 4,983,301), in further view of Boulter, (US 6,093,312), in further view of Pelmulder, (US 4,243,523).
Claims 1, 2 & 5 are directed to a liquid purification system, an apparatus type invention group.
Regarding Claims 1, 2 & 5, Lyng discloses a liquid purification system comprising: 
a system raw liquid feed unit, comprising: 
a single container, (Container A, See Figure 1, and See page 3, lines 28-31, page 4, lines 9-17) made as a liquid concentration device and configured to receive raw liquid and comprising an internal partition configured to divide an inner space of the liquid concentration device into a variable volume collection cavity and a raw liquid 
a primary raw liquid supply line, ("Fresh Saltwater Line", See Figure 1, See page 4, lines 1-5), and 
a secondary raw liquid supply line having an inlet of which is connected via a connection element to the primary raw liquid supply line before a pressurizing means mounted in the primary raw liquid supply line,  (Second Line branching off of Fresh Saltwater Line before High Pressure Pump and leading to either A1/A2 or B1/B2, See Figure 1, See page 4, lines 9-17),
wherein an outlet of the secondary raw liquid supply line is connected to the single container, (Outlet of Second Line that joins Line from Container just before A2, See Figure 1, See page 4, lines 9-17); 
a filtration unit comprising: 
at least one liquid purification means, (Reverse Osmosis Membranes, See Figure 1, and See page 4, lines 4-6),
a recycling line configured to recycle at least a portion of the concentrate to the single container, the recycling line connected to a concentrate exit of the at least one liquid purification means, (Return Brine Line leading from concentrate exit of Reverse Osmosis Membranes to Container A, See Figure 1, See page 4, lines 5-10, lines 26-33),

a purified liquid supply line connected to a purified liquid exit of the at least one liquid purification means, (Fresh Water Line connected to filtered water exit of Reverse Osmosis Membranes, See Figure 1, and See page 4, lines 5-6),
wherein the system raw liquid feed unit is adapted to displace the concentrate from the single container by pressure exerted by the raw liquid on the internal partition, (Fresh Salt Water Line and Second Branching Line can add water via pressure to Container A which provides pressure on Flexible Impervious Membranes in Container A (internal partition), dividing Container A into two spaces, one which collects return brine and another that displaces raw water, See Figure 1, See page 4, lines 9-17, lines 26-33, page 5, lines 22-31),
wherein the variable volume collection cavity is connected to the recycling line, (Return Brine Line leading from concentrate exit of Reverse Osmosis Membranes to Container A directly within Space within Membrane, See Figure 1, See page 4, lines 9-17), 
wherein the raw liquid displacement cavity is connected with the secondary raw liquid supply line and configured to displace the concentrate from the variable volume collection cavity of the liquid concentration device by the raw liquid coming from the secondary raw liquid supply line under pressure exerted by the raw liquid on the internal partition in a drain liquid discharge process, (Space outside of Flexible Impervious Membrane within Container A are connected to Branching Second Line and join just 
Lyng does not disclose a mixing line configured to mix concentrate formed by a liquid filtration cycle with raw liquid, the mixing line connected via a connection element to the primary raw liquid supply line after the pressurizing means,
wherein the variable volume collection cavity is configured to receive the raw liquid from an initial stage of liquid filtration and to  receive and mix therein the concentrate and the raw liquid during a liquid filtration process, 
wherein the variable volume collection cavity is connected to the mixing line
recycling the raw liquid from the raw liquid displacement cavity of the liquid concentration device through both the secondary raw liquid supply line and the pressurizing means and the pressure being exerted by a mixture of the concentrate and the raw liquid
wherein the filtration unit is adapted to provide contact between the raw liquid and the concentrate in the variable volume collection cavity for the raw liquid coming at the 
wherein an inlet of the at least one liquid purification means is connected through a line configured to supply the mixture of the concentrate and the raw liquid, and in which a liquid velocity increasing means is mounted, directly to the variable volume collection cavity of the liquid concentration device; or
wherein the recycling line from the at least one liquid purification means to the liquid concentration device is connected via a connection element to the mixing line and to the primary raw liquid supply line.
Szucz discloses a liquid purification system, (See column 4, lines 32-36, and See column 1, lines 23-35, Szucz), with a mixing line configured to mix concentrate formed by a liquid filtration cycle with raw liquid, (Line with Valve 45, See Figure 16, and See column 14, lines 58-68, column 15, lines 1-50, lines 53-62, Szucz), the mixing line connected via a connection element to the primary raw liquid supply line, (Junction between Line from Container 24 and Line leading from Pump 11, See Figure 16, Szucz), after the pressurizing means, (Junction cited above is after Pump 11, See Figure 16, Szucz),
wherein the variable volume collection cavity is configured to receive the raw liquid from an initial stage of liquid filtration and to receive and mix mix therein the concentrate and the raw liquid during a liquid filtration process, (First Top Space of Vessel 46 will collect both concentrate and raw liquid during Period I, See Figure 16, and See column 15, lines 53-62, Szucz),

the pressure being exerted by a mixture of the concentrate and the raw liquid, (See column 15, lines 53-62, and See column 15, lines 20-25, Szucz),
wherein the filtration unit is adapted to provide contact between the raw liquid and the concentrate in the variable volume collection cavity for the raw liquid coming at the initial stage of liquid filtration, (First Top Space of Vessel 46 will collect both concentrate and raw liquid during Period I, See Figure 1, and See column 15, lines 53-56, Szucz; Some contact between raw liquid and concentrate will occur when transitioning from water purification and retaining the first permeate to the filling-discharge of vessel 48A in Period I), and sufficient for mixing therein the concentrate and the raw liquid in the liquid filtration process, (First Top Space of Vessel 46 will collect both concentrate and raw liquid during Period I, See Figure 1, and See column 15, lines 53-56 or 61-62, Szucz; Some contact between raw liquid and concentrate will occur when transitioning from water purification and retaining the first permeate to the filling-discharge of vessel 48A in Period I), 
wherein an inlet of the at least one liquid purification means is connected through a line configured to supply the mixture of the concentrate and the raw liquid directly to the variable volume collection cavity of the liquid concentration device, (Inlet of Membrane Filter Equipment 10 connected to Valve 75 from Vessel 48A and Vessel 46, See Figure 16, and See column 15, lines 65-68; The concentrate and raw liquid will end up in the 
wherein the recycling line from the at least one liquid purification means to the liquid concentration device is connected via a connection element to the mixing line and to the primary raw liquid supply line, (Concentrate Line leading from right Side of Membrane Filter 10 to Vessel 24 is then connected to the line leading from Vessel 24 and joining with the raw water supply line with Pump 11 before reaching valve 45 (the mixing line), See Figure 16, See column 14, lines 58-68, column 15, lines 1-50, lines 53-56, Szucz; These lines are fluidly connected).  Additional features of this disclosure are included as part of the overall combination and claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the liquid purification system of Lyng by incorporating a mixing line configured to mix the concentrate formed by a liquid filtration cycle with the raw liquid, the mixing line connected via a connection element to the primary raw liquid supply line after the pressurizing means, wherein the variable volume collection cavity is configured to receive the raw liquid from an initial stage of liquid filtration and to mix therein the concentrate and the raw liquid during a liquid filtration process, wherein the variable volume collection cavity is connected to the mixing line, the pressure being exerted by a mixture of the concentrate and the raw liquid, wherein the filtration unit is adapted to provide contact between the raw liquid and the concentrate in the variable volume collection cavity for the raw liquid coming at the initial stage of liquid filtration and for mixing therein the concentrate and the raw liquid in the liquid filtration 
Modified Lyng does not disclose recycling the raw liquid from the raw liquid displacement cavity of the liquid concentration device through both the secondary raw liquid supply line and the pressurizing means.
Boulter discloses a liquid purification system, (See Abstract, Boutler), for recycling the raw liquid from the raw liquid displacement cavity of the liquid concentration device through both its secondary raw liquid supply line and its pressurizing means, (Raw liquid from Bladder 11 goes through both line from inlet 13 and RO pump 7 downstream of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the liquid purification system of modified Lyng by incorporating recycling the raw liquid from the raw liquid displacement cavity of the liquid concentration device through both the secondary raw liquid supply line and the pressurizing means as in Boulter in order to feed an RO [reverse osmosis] pump for filtering the water, (See column 4, lines 62-64, Boulter), while conserving energy, (See column 4, lines 38-41, Boulter), creating an efficient overall reverse osmosis system, (See column 1, lines 37-38, Boulter).
Modified Lyng does not explicitly disclose that the at least one purification means is connected with liquid velocity increasing means, where the liquid velocity increasing means is mounted in a line that supplies the mixture of the concentrate and the raw liquid to the inlet of the at least one purification means.
Pelmulder discloses a liquid purification system, (See Abstract, Pelmuder), where the at least one purification means is connected with liquid velocity increasing means, (Circulating Pump 7 connected to Reverse Osmosis Assembly 9, See Figure 1, And See column 3, lines 40-44, Pelmulder), where the liquid velocity increasing means is mounted in a line that supplies the mixture of the concentrate and the raw liquid to the inlet of the at least one purification means, (Circulating Pump 7 connected to Reverse Osmosis Assembly 9 via Pipes 11/14, See Figure 1, And See column 3, lines 40-44, lines 63-68, column 4, lines 1-2, Pelmulder).  Additional features of this embodiment are included as part of the overall combination.

Additional Disclosures Included: Claim 2: A liquid purification system according to claim 1, wherein the drain discharge valve can be mounted in any point of the filtration unit, (Dumping Valve B is located/mounted at "any point” in the filtering process after the Reverse Osmosis Membranes, See Figure 1, Lyng).  Claim 5: A liquid purification system according to claim 1, wherein the pressurizing means mounted in the primary raw liquid supply line is configured to create pressure, (See page 4, lines 1-17, Lyng), providing operation of the liquid purification system at both reduced raw liquid and energy consumption, (See page 3, lines 6-12, Lyng, and See page 4, lines 1-17, Lyng; and See column 3, lines 22-24, lines 47-52, and See column 9, lines 13-17, Szucz; and See Abstract and See column 3, lines 10-14, Pelmulder).
Claim 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyng et al., (“Lyng”, WO 00/76639 A1), in view of Szucz et al., (“Szucz”, US 4,983,301), in further view of Pelmulder, (US 4,243,523), in further view of Boulter, (US 6,093,312), in further view of Al-Mayahi et al., (“Al-Mayahi”, WO 2010/122336 A2), in further view of Jones, (US 4,981,594).
Claim 3 is directed to a liquid purification system, an apparatus type invention group.
Regarding Claim 3, modified Lyng discloses a liquid purification system according to claim 1, but does not explicitly disclose further comprising an antiscalant and/or auxiliary substances dosed supply unit configured to supply and mix an antiscalant and/or auxiliary substances in the variable volume collection cavity with the raw liquid coming into the variable volume collection cavity at the initial stage of liquid filtration, comprising an antiscalant and/or auxiliary substances storage tank connected to an inlet of an antiscalant and/or auxiliary substances supply line before antiscalant and/or auxiliary substances dosing means mounted in the antiscalant and/or auxiliary substances supply line; and 
an outlet of the antiscalant and/or auxiliary substances supply line is connected to the primary raw liquid supply line before the pressurizing means.
Al-Mayahi discloses a liquid purification system, (See page 9, lines 14-26, Al-Mayahi), further comprising an antiscalant and/or auxiliary substances dosed supply unit configured to supply and mix an antiscalant and/or auxiliary substances, (Chemical Additives Unit 320, See Figure 5, and See page 9, lines 14-17, lines 29-31; Al-Mayahi), in the variable volume collection cavity with raw liquid coming into the variable volume collection cavity at the initial stage of liquid filtration, (Chemical Additives Unit 320 is placed before High Pressure Pump 330, See Figure 5, and See page 9, lines 14-17, lines 29-31, Al-Mayahi; Here, the chemical additives (antiscalant) unit 320 is placed before the 
an outlet of the antiscalant and/or auxiliary substances supply line is connected to the primary raw liquid supply line before the pressurizing means, (Line 321 from Chemical Additives Unit 320 joins Raw Supply Line 311 before High Pressure Pump 330, See Figure 5, and See page 9, lines 14-31, Al-Mayahi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the liquid purification system of modified Lyng by incorporating further comprising an antiscalant and/or auxiliary substances dosed supply unit configured to supply and mix an antiscalant and/or auxiliary substances in the variable volume collection cavity with the raw liquid coming into the variable volume collection cavity at the initial stage of liquid filtration, comprising an antiscalant and/or auxiliary substances storage tank connected to an inlet of an antiscalant and/or auxiliary substances supply line before antiscalant and/or auxiliary substances dosing means mounted in the antiscalant and/or auxiliary substances supply line; and an outlet of the antiscalant and/or auxiliary substances supply line is connected to the primary raw liquid supply line before the pressurizing means as in Al-Mayahi because seawater carries ions 
Modified Lyng does not explicitly disclose antiscalant and/or auxiliary substances dosing means mounted in the antiscalant and/or auxiliary substances supply line and connected to the inlet before the storage tank.
Jones discloses a purification system where antiscalant and/or auxiliary substances dosing means mounted in the antiscalant and/or auxiliary substances supply line and connected to the inlet before the storage tank, (Chemical Feed Pump 90 is connected to the inlet to the filtration system before Antiscalant Storage Tank 95, See Figure 1, and See column 3, lines 27-30, Jones).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the liquid purification system of modified Lyng by incorporating antiscalant and/or auxiliary substances dosing means mounted in the antiscalant and/or auxiliary substances supply line and connected to the inlet before the storage tank as in Jones in order to deliver "small amounts of antiscalant from a storage tank...to prevent plugging of the...membranes", (See column 3, lines 27-30, Jones).
Claim 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyng et al., (“Lyng”, WO 00/76639 A1), in view of Szucz et al., (“Szucz”, US 4,983,301), in further view of Boulter, (US 6,093,312), in further view of Pelmulder, (US 4,243,523), in further view of Gray, (WO 02/055182 A1).
Claim 4 is directed to a liquid purification system, an apparatus type invention group.
Regarding Claim 4, modified Lyng discloses a liquid purification system according to claim 1, but does not disclose further comprising a prefilter mounted in the primary raw liquid supply line before the pressurizing means.
Gray discloses a liquid purification system further comprising a prefilter mounted in the primary raw liquid supply line before the pressurizing means, (Raw Water Carbon Filter 45 before Pump 13, See Figure 5, and See page 7, lines 7-11, and See page 8, lines 10-19, Gray).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the liquid purification system of modified Lyng by incorporating further comprising a prefilter mounted in the primary raw liquid supply line before the pressurizing means as in Gray since the prefilter “will provide the necessary protection from oxidants and other harmful chemicals for the reverse osmosis elements…as well as lower peak concentrations of chemicals that may not be satisfactorily removed through the RO process", (See page 8, lines 10-19, Gray).
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and its dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The Examiner interprets “single” to exclude any other containers, indicating that it is a negative limitation. The Examiner notes that there are at least two containers in the claimed system as indicated in Figure 1 of the Drawings of the instant Specification, liquid concentration device 4 and an antiscalant dosed supply unit/tank 15, which are both located in the “system raw liquid feed unit” section 1.  The Examiner takes the position that added negative limitations must have clear and explicit support in the Specification and Drawings of the instant application.  As a result, it is considered new matter.

(2) Response to Argument
On pages 1-5 of the Appeal Brief as indicated by the page number at the bottom of each page, Appellant summarizes various aspects of the instant application and then on pages 5-11, Appellant summarizes the claimed invention and corresponds various features that were claimed to the Specification of the instant application.
On page 12, Appellant begins arguing against the previous rejections.  First on pages 12-13, Appellant argues against the 112(a) new matter rejection made on the claim limitation in independent Claim 1, “a single container”.  Here, a new matter rejection was made on the limitation “a single container” because no written description of “only one” or “a single” container as part of the overall claimed “system raw liquid feed unit” was made in the instant Specification.   In the appeal conference, the conferees agreed to withdraw this 112(a) rejection as indicated in the “Withdrawn Rejections” section above, finding Appellant’s arguments here persuasive.
On pages 13-14, Appellant begins arguments against the previous prior art rejection, particularly for independent Claim 1, using prior art references Lyng et al., (“Lyng”, WO 00/76639), Szucz et al., (“Szucz”, US 4,983,301), Boulter, (US 6,093,312), and Pelmuder, (US 4,243,523).   Specifically, on pages 14-17, Appellant argues against the interpretation of primary reference Lyng reading upon the term “a single container” that is “made as a liquid concentration device and configured to receive raw liquid and comprising raw liquid and comprising an internal partition configured to divide an inner space of the liquid concentration device into a variable volume collection cavity and a raw liquid displacement cavity” as claimed in independent Claim 1.  Here, Appellant argues that Lyng discloses two containers, not solely one, in which both of these containers, (A 
In response, the Examiner takes the position that Claim 1 is written as claiming various components, in which those components each have various sub-components.  First, Claim 1 claims “a system raw liquid feed unit” “comprising” the “single container” “made as a liquid concentration device etc.”.  Then, Claim 1 claims “a filtration unit” “comprising” further components.  In addition, the Examiner notes that the preamble of Claim 1 reads “a liquid purification system comprising”.   The Examiner notes that all of these phrases include “a liquid purification system comprising”, “a system raw liquid feed 
On pages 17-19, Appellant argues that combining the prior art references would not “result in a filtration unit comprising a mixing line configured to mix concentrate with raw liquid”.   Specifically, Appellant argues that secondary reference Szucz does not disclose the limitation “a mixing line configured to mix concentrate formed by a liquid filtration cycle with raw liquid, the mixing line connected via a connection element to the primary raw liquid supply line after the pressurizing means” as in Claim 1.   Appellant summarizes several previous responses by the Examiner in which the Examiner pointed to several points along the system disclosed in Figure 16 of Szucz where the concentrate would mix with raw water such as vessel 24 and space 46.  Appellant argues that the 
Then, on pages 18-19, Appellant argues that it is further claimed that there is “a connection element to the primary raw liquid supply line after the pressurizing means”.  Appellant alleges that the only place in Szucz where such a “connection element” is possibly found is at the T-shaped connection where the line of valve 45 and the line of valve 19 intersect in Figure 16 of Szucz, and Appellant then argues that there is no disclosure in Szucz where both valves 45 and valve 19 are open at the same time during the operation of Figure 16 of Szucz.  However, the Examiner notes that this observation by Appellant isolates this particular action by Szucz in Figure 16 without looking at the multiple operating phases disclosed in Szucz. The Examiner points to two different phases in Period I as demonstrated in column 15, lines 47-58, of Szucz. In the first phase, (column 15, lines 53-54), pump 17 is running and valves 19 & 49 are open, indicating that water (concentrate) is flowing from the membrane filter 10 through valve 19 and being pumped by pump 17 into a first space of the variable volume container 46 as shown in Figure 16 of Szucz. Meanwhile, pump 11 is running, pumping pretreated raw water into the system, but because valves 17 & 19 are closed, the raw water must enter container 24. Then, in the second phase, (column 15, lines 55-56), valve 45 is opened, while valve 19 is closed, while valve 49 and pump 17 are still running. Since pump 11 is also running, 
Appellant also argues that Szucz does not use mixing, pointing to the excerpt “The invention is characterized by feeding back the whole concentrate leaving the membrane filter equipment to said inlet and circulating the fluid under high pressure until the fluid reaches a predetermined concentration value, then discharging the concentrate fluid and repeating said steps with a further amount of fluid to be treated”, (See column 3, lines 15-21).  Here, the Examiner notes that this excerpt does not state to avoid mixing concentrate with raw water, or that this excerpt indicates that the system was ever drained of all other water in the system beside the concentrate while the concentrate is circulated.   Appellant then argues that this observation actually supports their understanding that Szucz does not have a mixing line.  The Examiner notes that as stated above, the definition of a “mixing line” is too narrow such that the concentrate and raw liquid must be mixed directly within such a line.  Rather, the Examiner interprets the “mixing line” to enable mixing when 
On pages 19-20, Appellant also argues that “the office action fails to provide a reason to modify Lyng” in view of the other references to disclose the claims, such as Szucz, Boulter, and Pelmulder.  Appellant argues that the obviousness statements are grounded in hindsight.  Appellant asserts that the Examiner provided no reasons why one of ordinary skill would modify the references.  Appellant argues that it is unclear why one of ordinary skill in the art would modify the “uninterrupted flow to the reverse osmosis filter” of Lyng with the disclosed “mixing line” of Szucz to include the cycles of Szucz that would interrupt the flow to the filter.  Appellant also argues that “it would be unnecessary to ‘wash’ the reverse osmosis filter of Lyng with ‘a fluid of concentration equal to that of the raw fluid’ when the concentration of the entering fresh salt water in Lyng does not appear to vary”.   In response, the Examiner notes here that it is not because of the concentration of the raw liquid or entering fresh salt water that the system of Szucz or Lyng would be washed.  The Examiner takes the position that levels of concentrate can increase within the membrane during filtration such that washing can be done to bring the level of concentration in the membrane or system back to the raw liquid level.  The Examiner takes the position that Lyng evidences this observation in which water is 
On page 20, Appellant also argues that “the obviousness rejections of Claims 3 and 4 should be reversed” for the reasons presented towards independent Claim 1.  The Examiner finds this remark unpersuasive since the Examiner finds Appellant’s remarks unpersuasive with regard to Claim 1 above.

Respectfully submitted,
/JONATHAN M PEO/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        
Conferees:
/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779 
                                                                                                                                                                                                       /PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771  
                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.